Appeal by the defendant from a judgment of the Supreme Court, Queens County (Kellam, J.), rendered November 12, 1986, convicting him of robbery in the first degree, robbery in the third degree, and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
*687Ordered that the judgment is affirmed.
Contrary to the defendant’s contentions, he was not denied his constitutional and statutory right to a jury in whose selection he had a voice. The record reveals that prior to the completion of jury selection, a sworn juror was discharged because he had disregarded the court’s admonitions by speaking to the Assistant District Attorney involved in the case. Noting on the record that the juror had proven himself incapable of following the most basic of its instructions, the court discharged the juror. Under these circumstances, the court permissibly exercised its discretion pursuant to CPL 270.15 (3) in determining that the juror’s conduct constituted grounds justifying his discharge. Bracken, J. P., Kooper, Miller and Ritter, JJ., concur.